Case 1:20-mc-00212-AJN Document 38-15 Filed 06/26/20 Page 1 of 19




                      EXHIBIT 15
           Case
Fox v Boulter, 2013 1:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 2 of 19



The RT Hon Dr Liam Fox MP v Harvey Boulter,
Cabinet Office; Ministry of Defence, Adam Werrity
     No Substantial Judicial Treatment

Court
Queen's Bench Division

Judgment Date
18 December 2013

                                    Case No: HQ12D02414

                          High Court of Justice Queen's Bench Division

                          [2013] EWHC 4012 (QB), 2013 WL 6536621

                          Before: The Honourable Mr Justice Tugendhat

                                         Date: 18/12/2013

Hearing dates: 5 December 2013



Representation

  Jonathan Barnes (instructed by Simon Smith ) for the Claimant.
  Matthew Nicklin QC (instructed by DLA Piper ) for the Defendant.
  Catrin Evans (instructed by The Treasury Solicitor ) for the The Cabinet Office and the Ministry
  of Defence.
  Jacob Dean (instructed by Manleys ) for Mr Werrity.

Approved Judgment

Mr Justice Tugendhat:


  1. The trial of this libel action is listed to start on 3 February 2014, only a few working weeks
  away.




© 2020 Thomson Reuters.                                                                          1
           Case
Fox v Boulter, 2013 1:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 3 of 19



  2. The parties, and the events giving rise to the action, were described by Bean J in his judgment
  handed down on 4 June 2013 (Neutral Citation Number [2013] EWHC 1435 (QB)) in which he
  determined the meanings of the words complained of.



  3. The Claimant (“Dr Fox”) is the Member of Parliament for North Somerset. From 12th May
  2010 until 14th October 2011 he was Secretary of State for Defence.



  4. The Defendant (“Mr Boulter”) is a British businessman principally resident in Dubai (but
  who, according to the Particulars of Claim, also maintains a residence in the UK) and is Chief
  Executive Officer of Porton Capital Inc, a Cayman Islands based legal entity which conducts
  business in the UK, Dubai and other jurisdictions.



  5. In June 2011 Mr Boulter was the subject of widely reported allegations (“the Allegations”)
  which he has characterised as being to the effect that he was guilty, or there were strong grounds
  to suspect that he was guilty, of an unlawful campaign of blackmail against the US corporation
  3M Co. in an effort to extort millions of dollars in settlement of a hopeless piece of litigation.
  The Allegations arose following Mr Boulter's sending of two emails to 3M's lawyers on 18th
  and 19th June 2011. The allegations were the basis of a civil claim for blackmail brought against
  Mr Boulter by 3M. The Defendant counter-sued 3M for libel in England.



  6. Some months later Mr Boulter was interviewed by Sky News or Sky Television. Short
  extracts from that interview were broadcast on Sky News on 7th November 2011. A longer
  version was posted on Sky News' website, in a posting which remained there until it was
  removed in October 2012. Bean J's ruling on meaning has the effect that it is only the website
  publication which is now relevant to what I have to decide.



  7. After Dr Fox's resignation the Cabinet Secretary, Sir Gus O'Donnell, had made a report to the
  Prime Minister in which he had said that Dr Fox had acted in breach of the Ministerial Code ,
  and that, in particular, his


            “close and visible association with Mr Werrity in the UK and overseas
            and the latter's use of misleading business cards, has fuelled a general
            impression that Mr Werrity spoke on behalf of the UK Government”.


© 2020 Thomson Reuters.                                                                           2
           Case
Fox v Boulter, 2013 1:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 4 of 19




The Applications

  8. By his application notice dated 8 November 2013 Mr Boulter asks for an order for specific
  disclosure ( CPR r31.12 ) against Dr Fox. He also asks for non-party disclosure ( CPR r31.17 )
  against three non-parties: The Cabinet Office, the Ministry of Defence and Mr Werrity.



  9. The documents and classes of documents of which disclosure is sought against Dr Fox, The
  Cabinet Office and the Ministry of Defence are the same. They are set out in Annex A to the
  application notice. Annex A is headed “Documents in the Treasury Solicitor's Control”. The
  Treasury Solicitor was initially named as a Respondent, but has been substituted by the Cabinet
  Office and the Ministry of Defence. Annex B is headed “Documents in Mr Werrity's control”.



  10. In so far as an order is sought against Dr Fox, it is an order that he list the documents. It is
  accepted for the purposes of the present application that he does not now have these documents
  in his control. Such control as he had of documents relating to his office as Secretary of State
  came to an end when he resigned from office. And documents in his Blackberry and other
  databases have been routinely destroyed.



  11. The list of documents in Annex A includes 13 items, one of which has 10 sub-headings, but
  it is accepted now that item 1 does not exist. Annex A covers three pages. The list of documents
  in Annex B includes 9 items, and covers one page. The requests could hardly be more wide
  ranging. For example, Annex A para 5 reads:


            “All documentation, notes, memos and correspondence (including e-mails)
            in the period between January 2010 and November 2011, relating to:



                          5.1 Mr Boulter, Porton Capital (and its associated
                          entitles); Cellcrypt; 3M (and its associated entities);
                          BacLite; Acolyte, and the blackmail proceedings
                          issued by 3M against Mr Boulter;


© 2020 Thomson Reuters.                                                                             3
           Case
Fox v Boulter, 2013 1:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 5 of 19



                          5.2 the appointment or position of Mr Werrity as an
                          advisor to the Claimant;

                          5.3 the arrangement of any meeting between the
                          Claimant and Mr Werrity…”




  12. The applications followed the exchange of lists of documents on 19 August 2013 and
  inspection on 27 August.



  13. It is Mr Boulter's complaint that Dr Fox's list is defective in a number of respects. These
  include that he had omitted to list documents which fell within standard disclosure but were no
  longer in his possession. What he stated in the list in the part of the form relating to documents
  no longer in his control was entirely generic:


            “Documents, correspondence and emails lost or destroyed in the ordinary
            course of business which were last in the Claimant's control on the date of
            deletion or destruction”.




  14. It is Mr Boulter's case that he should list documents that are or have been in his custody
  or power or control, including those held by the MoD and the Cabinet Office. In particular, he
  should identify in his list documents that were referred to by the Cabinet Secretary in his report.
  But he accepts that a copy of that report has been disclosed by Dr Fox. There had also been
  another inquiry, by Ursula Brennan, Permanent Secretary to the MoD



  15. Dr Fox's solicitors have said that he does not know what documents the MoD or Cabinet
  Office may have, but he raises no objection to Mr Boulter requesting documents from them. In




© 2020 Thomson Reuters.                                                                            4
           Case
Fox v Boulter, 2013 1:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 6 of 19


  a letter of 4 October 2013 the solicitors for Mr Boulter identified a number of such documents,
  to which Dr Fox's solicitors replied that the requests were disproportionate and peripheral.



  16. On 31 October 2013 Mr Boulter's solicitors pursued their requests for disclosure with the
  Treasury Solicitor and Mr Werrity.



The Law

  17. The rules on standard disclosure are in the CPR , as follows:


            “31.6 Standard disclosure requires a party to disclose only–

            (a) the documents on which he relies; and

            (b) the documents which –

            (i) adversely affect his own case;

            (ii) adversely affect another party's case; or

            (iii) support another party's case;..

            (1) When giving standard disclosure, a party is required to make a
            reasonable search for documents falling within rule 31.6(b) …

            (2) The factors relevant in deciding the reasonableness of a search include
            the following –

            (a) the number of documents involved;

            (b) the nature and complexity of the proceedings;

            (c) the ease and expense of retrieval of any particular document; and

            (d) the significance of any document which is likely to be located during
            the search.




© 2020 Thomson Reuters.                                                                        5
           Case
Fox v Boulter, 2013 1:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 7 of 19


            (3) Where a party has not searched for a category or class of document on
            the grounds that to do so would be unreasonable, he must state this in his
            disclosure statement and identify the category or class of document.”




  18. The application against Dr Fox is made pursuant to CPR r.31.12 which provides:



            “(1) The court may make an order for specific disclosure or specific
            inspection.

            (2) An order for specific disclosure is an order that a party must do one or
            more of the following things –

            (a) disclose documents or classes of documents specified in the order;

            (b) carry out a search to the extent stated in the order;

            (c) disclose any documents located as a result of that search.”




  19. Practice Direction 31 includes


            “5.4 In deciding whether or not to make an order for specific disclosure
            the court will take into account all the circumstances of the case and, in
            particular, the overriding objective described in Part 1. But if the court
            concludes that the party from whom specific disclosure is sought has
            failed adequately to comply with the obligations imposed by an order for
            disclosure (whether by failing to make a sufficient search for documents or
            otherwise) the court will usually make such order as is necessary to ensure
            that those obligations are properly complied with.”




© 2020 Thomson Reuters.                                                                    6
           Case
Fox v Boulter, 2013 1:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 8 of 19



  20. It follows from CPR 31.6 that in determining whether a document or class of documents
  has a potentially relevant bearing on one or more of the live issues in the case, the court should
  focus on the statements of case. The CPR is significantly different from the previous rules. As
  the court agreed in Nichia Corp v Argos Ltd [2007] EWCA Civ 741 at paras 44ff, 68 and:


            “44 Following the Woolf reforms, and notwithstanding its changes,
            practitioners … carried on much as they did before. The cost of patent and
            large commercial actions did not reduce: if anything it went up. This was
            despite two important changes: the very important introduction into our
            scheme of civil procedure of the notion of proportionality, and a change
            in the nature of what documents are to be disclosed on a normal order for
            disclosure (formerly called discovery).

            45 I start with the latter – the introduction of “standard disclosure”. Prior
            to the CPR the test under the rules was that any document “relating to any
            matter in question” was discoverable. The courts took a very wide view of
            what was covered by this. The test was laid down a long time ago when
            no-one had the quantities of paper they have now. In the very well-known
            Peruvian Guano case, (1882) 11 QBD 55 …

            46 It is manifest that this is a much wider test than that for “standard
            disclosure.” I have a feeling that the legal profession has been slow to
            appreciate this. What is now required is that, following only a “reasonable
            search” ( CPR 31.7(1) ), the disclosing party should, before making
            disclosure, consider each document to see whether it adversely affects his
            own or another party's case or supports another party's case. It is wrong just
            to disclose a mass of background documents which do not really take the
            case one way or another. And there is a real vice in doing so: it compels
            the mass reading by the lawyers on the other side, and is followed usually
            by the importation of the documents into the whole case thereafter – hence
            trial bundles most of which are never looked at.

            47 Now it might be suggested that it is cheaper to make this sort of mass
            disclosure than to consider the documents with some care to decide whether
            they should be disclosed. And at that stage it might be cheaper – just run
            it all through the photocopier or CD maker – especially since doing so is
            an allowable cost. But that is not the point. For it is the downstream costs
            caused by overdisclosure which so often are so substantial and so pointless.
            It can even be said, in cases of massive overdisclosure, that there is a real
            risk that the really important documents will get overlooked – where does
            a wise man hide a leaf?


© 2020 Thomson Reuters.                                                                           7
           Case
Fox v Boulter, 2013 1:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 9 of 19




  21. The application against the non-parties is made pursuant to CPR r.31.17 which includes:



            “(3) The court may make an order under this rule only where–

            (a) the documents of which disclosure is sought are likely to support the
            case of the applicant or adversely affect the case of one of the other parties
            to the proceedings; and

            (b) disclosure is necessary in order to dispose fairly of the claim or to save
            costs.”




  22. The meaning and effect of this rule is as follows. “Likely” in sub-rule 31.17(3)(a) means
  “may well”: Three Rivers DC v Bank of England (No 1) [2003] 1 WLR 210 . Disclosure against
  third parties should be regarded as the exception rather than the rule and not simply ordered by
  way of routine: see e.g. Frankson v Home Office [2003] 1 WLR 1952 . The court has no power
  to make an order under CPR 31.17 in respect of a class of documents (the application in the
  present includes classes of document) where it is established that there are documents within
  the class not “satisfying the ‘relevance’ test”: Three Rivers District Council , at [36].



  23. The overriding objective which is set out in the CPR r.1.1 as follows (with the recently
  added words underlined):



            “(1) These Rules are a new procedural code with the overriding objective
            of enabling the court to deal with cases justly and at proportionate cost .

            (2) Dealing with a case justly and at proportionate cost includes, so far as
            is practicable –

            (a) ensuring that the parties are on an equal footing;

© 2020 Thomson Reuters.                                                                         8
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 10 of 19



             (b) saving expense;

             (c) dealing with the case in ways which are proportionate –

             (i) to the amount of money involved;

             (ii) to the importance of the case;

             (iii) to the complexity of the issues; and

             (iv) to the financial position of each party;

             (d) ensuring that it is dealt with expeditiously and fairly;

             (e) allotting to it an appropriate share of the court's resources, while taking
             into account the need to allot resources to other cases; and

             (f) enforcing compliance with rules, practice directions and orders .”




  24. So, for the purpose of seeking to give effect to the overriding objective, it is necessary to
  have regard to what is at stake in the action, and to the positions of the parties to the applications.



  25. Mr Nicklin relies on the principle that in a libel action fairly disposing of the proceedings
  includes the need to avoid vindication of a claimant on a false basis: Basham v Gregory
  (unreported CA, 21 February 1996) . Ms Evans on the principle that it is the duty of the court
  to ensure, so far as possible, that the case is confined to the real issues between the parties,
  and so as to minimise the burden on litigants: McPhilemy v Times Newspapers Ltd [1999] 3
  All ER 775 . See Gatley on Libel and Slander 11th ed para 29.10 footnote 45, and para 29.36
  footnotes 149–151.



What is at Stake in this Action

  26. I have little information about the positions of the parties to the action itself. But the other
  relevant matters have been considered by Bean J, and in submissions. In a libel action two of



© 2020 Thomson Reuters.                                                                               9
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 11 of 19


  the most important factors in determining the seriousness of any libel are the gravity of the
  allegation and the extent of the circulation.



  27. Before Bean J Mr Boulter submitted that the natural and ordinary meaning of the website
  publication failed to surmount the threshold of seriousness which an allegation must surmount
  if it is to be held to be defamatory ( Thornton v Telegraph Media Group Ltd [2011] 1 WLR 1985)
  . Bean J rejected that submission saying (at para 30):


             “Of course this is not the gravest of libels by comparison with some which
             have come to court, but in my judgment it is not at all trivial.”




  28. In relation to the innuendo meaning Bean J said (at para 31):


             “That is plainly defamatory, and far from trivial.”




  29. Mr Nicklin records in his argument that figures made available from Sky suggest that the
  relevant page of the website show that the circulation in the period up to the time the words
  complained of were removed (October 2012) was to some 3,451 visitors to the relevant page
  of the website. He also notes that it was not until 4 June 2012 (that is over seven months after
  the first publication) that Dr Fox complained.



  30. So, while words complained of contain an allegation which is far from trivial, at least in
  relation to the innuendo, the relevant number of publishees is relatively small. Overall, this is
  not the most serious defamatory allegation.



  31. The words complained of in this action are:




© 2020 Thomson Reuters.                                                                         10
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 12 of 19




             ‘We plan on calling Dr Liam Fox and his pal Adam Werritty to give
             evidence in some of these ongoing legal disputes so they can tell the truth
             and so we can debunk these baseless allegations against me.

             This will also shine a spotlight on some of the murkier side of politics and
             lobbying and we need to get into some of those aspects in a little more detail.

             For instance, Atlantic Bridge, Fox's so-called charity which looks like a
             political lobbying group, and some of its connections into the US.

             I don't know what we will find at the moment but there are a lot of
             unanswered questions and until some of those questions are answered we
             will have to keep looking.…

             It does warrant some pretty hard questions being asked, and at some point
             they have to come forward and answer some of those tough questions.…

             They have stated they will be willing to come forth and give evidence in
             the US.

             I hope when they get there they can put their hand on the Bible and tell
             the truth – and I suspect they will be forced to come if they do not do it
             willingly”.




  32. The defamatory meaning of these words, both in their natural and ordinary meaning, and
  in their innuendo meaning was determined by Bean J. The difference is that in the innuendo
  meaning there are the words in square brackets. It is:


             “that the Claimant was in a [unique] position to give evidence to debunk
             the baseless allegations [of blackmail] made publicly against Mr Boulter
             but had not done so; that although Dr Fox had previously said that he was
             willing to do so, Mr Boulter doubted it; and that if Dr Fox did not attend
             court voluntarily in the United States to exonerate Mr Boulter, then he
             would be forced to do so by legal process.”




© 2020 Thomson Reuters.                                                                        11
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 13 of 19




The Relevant Issues in the Action

  33. The Particulars of Innuendo (from which it is alleged that the reader would understand the
  allegedly baseless allegation to have been one of blackmail) include a number of facts which
  are admitted in the Re-Amended Defence. In para 5.1 (incorporating para 3) of the Particulars
  of Claim it is pleaded that:


             “5.1 In June 2011 Mr Boulter was the subject of widely reported allegations
             (“the Allegations”) which he has characterised as being to the effect that
             he was guilty, or there were strong grounds to suspect that he was guilty,
             of an unlawful campaign of blackmail against the US corporation 3M Co.
             in an effort to extort millions of dollars in settlement of a hopeless piece
             of litigation. The Allegations arose following Mr Boulter's sending of two
             emails to 3M's lawyers on 18th and 19th June 2011. The allegations were
             the basis of a civil claim for blackmail brought against Mr Boulter by 3M.
             The Defendant counter-sued 3M for libel in England. …”.




  34. What is admitted in the Re-Amended Defence is that “… in June 2011, 3M Co … secured
  publicity in the UK (principally in The Guardian newspaper) for allegations that Mr Boulter
  had attempted to blackmail 3M. … The allegations were the basis of a civil claim for blackmail
  brought against Mr Boulter by 3M. The Defendant counter-sued 3M for libel in England.”



  35. Other admitted facts are:


             5.2 On 20 June 2011 the Guardian newspaper reported that Mr Boulter
             had been accused of blackmail by 3M. In particular, it was reported that
             Mr Boulter had sent two emails to 3M as part of settlement negotiations
             in respect of a legal dispute between Porton Capital, a company of which
             Mr Boulter was CEO, and 3M, and that 3M had alleged that those emails
             constituted blackmail. …



© 2020 Thomson Reuters.                                                                      12
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 14 of 19


             5.4 3M had sued Mr Boulter for blackmail immediately following receipt
             of the emails. The US attorneys for 3M sent a copy of the proceedings to the
             Guardian newspaper, and as a result the Guardian publicised the allegations
             in an article of 20 June 2011. The Defendant sued 3M for libel.

             5.5 The dispute between Mr Boulter and 3M received further publicity …”




  36. Following the ruling on meaning Mr Boulter re-amended his Defence to include a plea of
  honest comment in addition to the existing plea of justification. Mr Boulter contends that in
  so far as the meaning includes the words “Mr Boulter doubted it” the defamatory allegation is
  an expression of opinion, and not fact. But the question whether the meanings are allegations
  of fact or of opinion has not yet been determined. So the alternative plea of justification is on
  the basis that if (which is denied) the meanings are statements of fact, then they are true. The
  pleaded particulars of fact upon which the comment is said to be based, and the particulars of
  justification are the same. These particulars are set out in 36 sub-paragraphs.



  37. It is not Mr Boulter's case that Dr Fox or Mr Werrity had gone so far as to tell him, in
  the words Mr Boulter wrote to 3M in the e-mail of 18 June (pleaded in para 6.24 of the Re-
  Amended Defence and para 2.9 Of the Amended Reply)


             “that David Cameron's Cabinet might very shortly be discussing the rather
             embarrassing situation of George Buckley's knighthood.”




  38. So far as is material to the present applications, Mr Boulter's case as pleaded in the Re-
  Amended Defence is that there had been meetings between himself and Mr Werrity and Dr Fox,
  including the following:
     i) (para 6.17) “At all stages, Mr Werrity held himself out, and was held out by [Dr Fox] as
     being, his advisor (whether official or ‘Special’ or otherwise (‘Special Advisor’) who was
     acting and was authorised to act on his behalf…”
     ii) (para 6.19) in Dubai on 3 April 2011, when Mr Werrity “mentioned that he was aware
     of the BacLite litigation and that ‘his boss' (ie [Dr Fox] was supportive of Porton's efforts
     to hold 3M to account…”


© 2020 Thomson Reuters.                                                                         13
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 15 of 19


     iii) (para 6.21) in Dubai on 15 June 2011, when Mr Werrity “commented that it did not
     look good for Mr Buckley to be knighted in the same week that ‘we are in court with 3M’
     … [and told Mr Boulter] that he felt that it represented poor judgment on the part of the
     UK government to knight Mr Buckley at this time …”. Mr Boulter further pleads that he
     “believed … and on the basis of Mr Werrity's position and his relationship with [Dr Fox]
     was entitled to believe and (it is to be inferred) was correct to believe that he was speaking
     for and on behalf of [Dr Fox]”.
     iv) (para 6.22) in Dubai on 17 June, at a meeting with Dr Fox that had been arranged by Mr
     Werrity, Mr Boulter “noted the irony that in the very month that George Buckley … would
     be revealed publicly in the litigation as the person who had ‘pulled the plug’ on BacLite he
     had received a knighthood”.



  39. However, in further information given in response to a request under CPR Pt 18 Mr Boulter
  made clear his case, namely that


             “the issue of Mr Buckley's knighthood had been discussed between Mr
             Boulter and Mr Werrity on 15 June 2011. There was not further discussion
             on 17 June 2011”.




  40. In the Defence (at para 6.34) Mr Boulter also pleads the Cabinet Secretary's report and that
  Dr Fox had stated that he accepted the conclusions of the Cabinet Secretary.



  41. In the Amended Reply Dr Fox states that Mr Boulter had no honest belief in the truth of
  the assertions that he made, or the facts that would be necessary to support them. In particular,
  Dr Fox pleads (in para 2.9.2) that it was false for Mr Boulter to imply, in his e-mail to 3M, that
  Dr Fox would see to it that the UK government would shortly discuss Mr Buckley's knighthood
  with a view to it being taken away. He also pleads to paras 6.18 to 6.22 of the Defence over
  eleven pages, setting out his case as to the meetings in Dubai.



  42. As to the April meeting, Dr Fox admits (at para 2.4.2) that Mr Werrity handed Mr Boulter
  a business card with “a crowned portcullis logo and a description of Mr Werrity as ‘Advisor’
  to” Dr Fox. But he denies that Mr Werrity worked for himself, or for HM Government. Dr Fox



© 2020 Thomson Reuters.                                                                         14
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 16 of 19


  denies that Mr Werrity mentioned to Mr Boulter that he or Dr Fox was aware of the BacLite
  proceedings.



  43. As to the 15 June meeting, Dr Fox pleads (amongst other matters, at para 2.6) that it was
  Mr Boulter who raised the matter of Mr Buckley's knighthood, that Mr Werrity expressed no
  meaningful view, and that there was no rational basis for Mr Boulter's contention that Mr Werrity
  was speaking for and on behalf of Dr Fox.



  44. As to the 17 June meeting, Dr Fox pleads (amongst other matters, at para 2.7.4) that neither
  he nor Mr Werrity has any recollection of the issue of Mr Buckley's knighthood being mentioned
  by Mr Boulter, and he denies that Mr Werrity was his special adviser or official adviser.



  45. In the Amended Reply (paras 2.21 and 2.22) Dr Fox admits the Cabinet Secretary's report
  and his statement that he accepted the conclusions. He denies that Mr Werrity was a special
  adviser (para 2.2). He denies that Mr Boulter could have been misled by Mr Werrity or himself
  as to Mr Werrity's position (paras 2.4.2 and 2.19).



  46. According to the terms of the statement, quoted by Mr Nicklin in his skeleton argument,
  Dr Fox said on 9 October 2011 (shortly before his resignation on 14 October):


             “… I do accept that given Mr Werrity's defence related business
             interests, my frequent contacts with him may have given the impression
             of wrongdoing, and may also have given third parties the misleading
             impression that Mr Werrity was an official adviser rather than simply a
             friend.”




  47. From the foregoing it appears to me that the main issue between the parties on the matters
  pleaded in those paragraphs is what (if anything) was said or implied by Mr Werrity or Dr
  Fox to Mr Boulter about the knighthood for Mr Buckley, and, if anything material was said or
  implied, whether Mr Boulter (as opposed to anyone else) believed, and was led by Dr Fox or




© 2020 Thomson Reuters.                                                                         15
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 17 of 19


  Mr Werrity to believe, that what was said or implied was said or implied on behalf of Dr Fox
  and HM Government.



The Cases for the Respondents

  48. In a witness statement dated 2 December 2013 Dr Fox states that in relation to documents
  formerly in his control, he does not know of individual documents that he can identify, it now
  being over two years since he resigned from office. He states that he had himself to make
  a Freedom of Information Act request to the current Secretary of State to obtain documents
  because he is not able to search for documents held by the Cabinet Office and the MoD. He
  submits that he has fulfilled his obligations as to disclosure.



  49. Ms Evans for the Cabinet Office and the MoD submits that in the light of the narrow issues
  on the pleadings, it cannot reasonably be said that disclosure by her clients is necessary, and it
  would in any event be hugely disproportionate. Although they would be compensated financially
  in costs if they did carry out the tasks required, money would not be an adequate compensation.
  There are many demands upon the time of their lawyers, and if they were required to give the
  disclosure sought within a reasonable time before the trial of this action is due to start, that
  would disrupt their work on other litigation.



  50. Mr Werrity's case is that the conditions for ordering non-party disclosure against him have
  not been met, and that even if they have, the court should not order disclosure as a matter of
  discretion. An order against him would be also an interference of his privacy rights, which
  would be unnecessary and disproportionate. The request is for documents going back to January
  2010, but the factual disputes, such as they are, relate to a short period in April to June 2011.
  He also states that he has no staff, and would have to devote considerable time to searching for
  the documents now sought. But he has other commitments in the period up to the start of the
  trial and obliging him to engage in the exercise sought would be oppressive.



  51. In oral argument Mr Nicklin accepted that the disclosure should relate to a period starting
  in May 2010, and he focussed his submissions on the documents that had been obtained for the
  purpose of the reports of the Cabinet Secretary and the Permanent Secretary. But he did not put
  forward amended versions of the Annexes to the draft Order.




© 2020 Thomson Reuters.                                                                         16
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 18 of 19



Discussion

  52. In the world of electronic data it is notorious that large numbers of documents are often
  generated even in relation to very limited matters. As a result identification and retrieval of
  documents within the meaning of r.31.6 is difficult and the significance of all but a very few
  documents is commonly very low. Given that Dr Fox and Mr Werrity were friends, who met
  often, and discussed matters which had nothing to do with this litigation, in my judgment, and
  on the material before the court as it now is, Dr Fox has conducted a reasonable search. In any
  event it would not be consistent with the overriding objective to order him to attempt to identify
  more documents.



  53. The issues on the pleadings (to which the disclosure is said to be relevant) are now narrow.
  The disclosure sought is largely directed to Mr Werrity's position and business relationship with
  Dr Fox, as it was understood by Mr Boulter. The order sought would, in my view, be likely to
  cause the time and resources of the parties, and of the court at trial, to be directed away from
  the real issues between the parties, and to maximise the burden on the litigants and the court. I
  do not think it likely that my refusing to order the disclosure will lead to any vindication that
  Dr Fox obtains being on a false basis.



  54. Of course, there is always a risk of a court reaching a result that is wrong in the sense that
  it is not the result that would have been reached if indefinite further resources had been devoted
  to the case. But it is not the law that unlimited resources are to be devoted to a case. If it were,
  then the burden on litigants would be such that many cases could not be brought at all, and
  justice (including any vindication to which a claimant might be entitled) would be denied on
  that account. It seems to me that the approach adopted by Mr Boulter in the applications now
  before the court pays no proper regard to the reforms in the law brought about by the CPR , or
  the considerations described by Jacob LJ in Nichia Corp v. Argos Ltd (supra).



  55. In my judgment the disclosure orders sought are not necessary for disposing fairly of the
  action, and they would not save costs. The documents sought include classes of documents
  which are likely to include many which are outside the class of documents required to be
  disclosed in this case. The descriptions of the classes are too wide, and too vague. The exercise
  that the non-parties would be required to perform in the short period before the trial is due to
  start would be disproportionate, and, in the case of Mr Werrity, it would be oppressive.




© 2020 Thomson Reuters.                                                                           17
           Case
Fox v Boulter, 20131:20-mc-00212-AJN
                    WL 6536621 (2013)   Document 38-15 Filed 06/26/20 Page 19 of 19



Conclusion

  56. For these reasons I dismiss Mr Boulter's applications.




                                         Crown copyright




© 2020 Thomson Reuters.                                                               18
